ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Trout Green Technologies, Inc.               )      ASBCA No. 61539
                                             )
Under Contract No. N68335-12-C-0390          )

APPEARANCE FOR THE APPELLANT:                       Ms. Mary H. Marsden
                                                     Chief Operating Officer

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Deputy Chief Trial Attorney
                                                    Stephen M. Wilson, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

         On July 23, 2018, the Board ordered appellant, within 14 days, to either file a
complaint or show cause why the appeal should not be dismissed for failure to prosecute.
The Order was sent to appellant by email to the address provided by Ms. Mary Marsden,
COO, as well as by certified U.S. Postal Service mail. Per the U.S. Postal Service certified
mail tracking receipt, the Order to Show Cause was delivered to an individual at appellant's
address on July 26, 2018. Appellant has failed to respond to the July 23, 2018, Order.
Appellant likewise failed to respond to an earlier Board Order, dated June 19, 2018, directing
it to file its complaint. Accordingly, this appeal is dismissed with prejudice under Board
Rule 17.

       Dated: August 17, 2018



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)




                                                                                                 I
 I concur                                         I concur




                                                  CHRISTOPHER M. MCNUL
 Administrati e Judge                             Administrative Judge            ~/



 Acting Vice Chairman                             Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61539, Appeal of Trout Green
Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2